Drake, Oh. J.,
dissenting:
I do not concur in the judgment of the court allowing the claimant for the fifty-three days’ detention of the vessel while, *388she was undergoing repairs, and for the cost of snob repairs; because I hold that the necessity for repairs came from the general wear and tear of the vessel, and not from any bad usage by the Government, nor from any risk which the Government, in the charter-party, assumed.
The claimant, in the charter-party, engaged that the vessel should be “ kept tight, stanch, well-fitted, tackled, and provided with every requisite, and with men and provisions, necessary for such a voyage.” This imposed on him the obligation to make all repairs, the necessity of which resulted from the general wear and tear of the service for which she was chartered.
The Government assumed the war risk and all other risks, and thereby became an insurer, 1, against war damage to the vessel; and, 2, against all other risks which an insurance company would insure against; ueither of which includes general wear and tear.